Citation Nr: 0509486	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  01-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West 2002) for the 
cause of the veteran's death.  


REPRESENTATION

Appellant represented by:	Jenny Y.  Twyford, Attorney


WITNESSES AT HEARING ON APPEAL

The appellant, her daughter, and a registered nurse



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1951.  He died in May 1999.  The appellant is his 
surviving spouse.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a September 2000 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The RO denied entitlement to dependency and indemnity 
compensation for the cause of the veteran's death pursuant to 
the provisions of 38 U.S.C.A. § 1151.  

The appellant, her daughter and others provided oral 
testimony before a Decision Review Officer at the RO in 
January 2001, a transcript of which has been associated with 
the claims file.

In August 2002 the Board remanded the case to the RO in 
response to the appellant's request for a video conference 
before the Board.

In October 2002 the appellant and her daughter provided oral 
testimony before the undersigned Veterans Law Judge, a 
transcript of which has been associated with the claims file.

On February 5, 2003, the Board denied entitlement to 
dependency and indemnity compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
veteran's death.


In July 2003 the Secretary filed a Motion with the United 
States Court of Appeals for Veterans Claims (CAVC) to issue 
an order vacating and remanding the Board's February 2003 
decision.  

In August 2003 the appellant advised that she was in 
agreement with the Secretary's motion to vacate the Board's 
February 5, 2003 decision and remand her appeal to the Board.  

In September 2003 the CAVC issued an Order wherein it granted 
the motion and vacated the February 2003 Board decision and 
remanded the case to the Board for further action consistent 
with its Order.  

In May 2004, the Board remanded the case to the RO for 
further development and adjudicative action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the CAVC for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 
38 U.S.C. §§ 5109B, 7112).  


On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law eliminated the 
former statutory requirement that claims be well grounded.  
This law also redefined the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations 
implementing the VCAA have been enacted. 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  As noted, the VCAA 
redefined the obligations of VA with respect to notice and 
the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

In May 2004, the Board remanded the case for appropriate VCAA 
notice.  However, a review of the letter provided to the 
appellant in June 2004 reveals that the appellant has not 
been provided adequate notification as required by the VCAA.  
Specifically, in the June 2004 letter, she was not advised of 
the information and evidence necessary to substantiate the 
claim for dependency and indemnity compensation benefits for 
the cause of the veteran's death pursuant to 38 U.S.C.A. § 
1151 (West 2002).  Rather, the letter described the evidence 
required to establish service connection for the cause of the 
veteran's death or entitlement to dependency and indemnity 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1318 (West 2002).  Since the standards are notably 
different, the Board finds that a remand is appropriate in 
order to correct this procedural error.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004))  


Accordingly, this case is REMANDED for the following:  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 ,§ 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5103), and any 
other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate her 
claim for dependency and indemnity 
compensation benefits for the cause of 
the veteran's death pursuant to the 
provisions of 38 U.S.C. § 1151 (West 
2002), and advise her of the division of 
responsibilities between her and VA in 
obtaining such evidence, in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002); 38 C.F.R. § 3.159 
(2004), and any other applicable legal 
precedent.  The appellant should be 
advised of the need to submit all 
pertinent evidence in her possession.  A 
record of her notification must be 
incorporated into the claims file.  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The appellant need take no action unless otherwise notified.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


